MANN, Chief Judge.
For twenty-one months after his arrest, McCain was hospitalized for mental illness, after a ruling that he was incompetent to stand trial. At trial, he discharged his counsel and represented himself. We have examined the record closely, and it appears that the trial judge patiently and with commendable courtesy examined McCain before determining that he was undertaking his own defense knowingly and voluntarily. In fact, McCain conducted cross-examination quite competently, and elicited from the psychiatrist who testified on his behalf all the evidence which would have supported his defense of insanity. In the end, it became a question whether McCain knew right from wrong *597at the time of the crime, and the jury, on ample evidence that he knew the robbery and shooting were wrong, convicted him.
The trial judge would have erred if he had denied McCain’s right to defend himself. State v. Cappetta, Fla.1969, 216 So.2d 749. The requirements of the Constitution were carefully respected. Westbrook v. Arizona, 1966, 384 U.S. 150, 86 S.Ct. 1320, 16 L.Ed.2d 429.
Affirmed.
HOBSON and BOARDMAN, JJ., concur.